EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 2		replace “30 wt.%” with “30 wt%”
Claim 1, line 10	replace “copolymer; the” with “copolymer; a”
Claim 1, line 11	replace “the number” with “a number”
Claim 1, line 12	replace “to the” with “to a”

Claim 15, line 3	replace “35 wt.%” with “35 wt%”
Claim 15, line 4	replace “65 wt.%” with “65 wt%”

Claim 19, line 3	replace “the combined” with “a combined”

Claim 25, line 2	replace “30 wt.%” with “30 wt%”
Claim 25, line 5	replace “70 wt.%” with “70 wt%”
Claim 25, line 10	replace “copolymer; the” with “copolymer; a”
Claim 25, line 11	replace “the number” with “a number”
Claim 25, line 12	replace “to the” with “to a”



Claim 26, line 6	replace “70 wt.%” with “70 wt%”
Claim 26, line 11	replace “copolymer; the” with “copolymer; a”
Claim 26, line 12	replace “the number” with “a number”
Claim 26, line 13	replace “to the” with “to a”

Claim 28, line 4	replace “30 wt.%” with “30 wt%”
Claim 28, line 7	replace “70 wt.%” with “70 wt%”
Claim 28, line 12	replace “copolymer; the” with “copolymer; a”
Claim 28, line 13	replace “the number” with “a number”
Claim 28, line 14	replace “to the” with “to a”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-34 are allowed over the closest references cited below.

The present invention is drawn to a polyethylene copolymer composition comprising:  (1) 90 to 30 wt % of a first ethylene copolymer having a melt index I2 of from 0.1 to 10 g/10 min, a molecular weight distribution Mw/Mn of less than 3.0, and a density of from 0.930 to 0.960 g/cm3, and (2) 10 to 70 wt % of a second ethylene copolymer having a melt index I2 of greater than 10,000 g/10 min, a molecular weight distribution Mw/Mn of less than 3.0, and a density higher than the density of the first ethylene copolymer but less than 0.980 g/cm3, wherein the density of the second ethylene copolymer is less than 0.037 g/cm3 higher than the density of the first ethylene copolymer, a ratio (SCB1/SCB2) of a number of short chain branches per thousand carbon atoms in the first ethylene copolymer (SCB1) to a number of short chain branches per thousand carbon atoms in the second ethylene copolymer (SCB2) is greater than 2.0, and wherein the polyethylene copolymer composition has a molecular weight distribution Mw/Mn of from 2.0 to 10.0, a density of at least 0.949 g/cm3, a high load melt index I21 of at least 300 g/10 min, a Z-average molecular weight Mz of less than 200,000, a melt flow ratio I21/I2 of from 22 to 50, and a stress exponent of less than 1.40.  See claims for full details.
 
	Wang et al. (US 9,371,442) teaches a polyethylene copolymer composition comprising a first ethylene copolymer having a melt index I2 of 0.08 g/10 min and a density of 0.9318 g/cm3 and a second ethylene copolymer having a density of melt index I2 of 10,206 g/10 min and a density of 0.9640 g/cm3, wherein the polyethylene copolymer composition has a molecular weight distribution Mw/Mn of 9.21, a density of 0.9522 g/cm3, a high load melt index I21 of at 86.4 g/10 min, a melt flow ratio I21/I2 of 64, and a stress exponent of 1.38.  The first ethylene copolymer does not have a melt index with claimed range of 0.1 to 10 g/10 min, and the polyethylene copolymer composition does not exhibit a melt flow ratio with claimed range of 22 to 50.  Consequently, reference does not teach the polyethylene copolymer of instant claims.   



	Additional reference listed in the accompanying PTO-892 relate to polyethylene copolymer compositions for manufacture of closures.  None of the references teaches the subject of instant claims.
	
	Reference 4 of the thirteen-page information disclosure statement (IDS) was not considered.  The PG-PUB number is not consistent with the author citation.  Reference 5 on 1 and reference 1 on page 2 of the four-page IDS were not considered as they have been cited in the thirteen-page IDS.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 21, 2021